DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election of Group I, claims 34-57, directed to a method of preparing a pre-coated metal sheet, in the reply filed on February 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 58-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, Groups II-IV, directed to a metal sheet, a method of manufacturing of a welded blank, and a method of manufacturing a hot press part, respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021. Claims 34-66 are pending with claims 34-57 currently being considered in this office action.
Priority
Acknowledgement is made of Applicant’s claim to priority in Application No. PCT/IB2015/059889, filed December 22, 2015.
Claim Objections
Claim 35 is objected to because of the following informalities: The spacing in “layer  is a layer” needs correcting.
Claim 50 is objected to because of the following informalities: The spacing and punctuation between the ranges for Al and S needs correcting.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 49, the claim recites the limitation “made up of steel”. It is unclear what the metes and bounds are for the transitional phrase “made up of”, and as such the scope of the claim is indefinite. It is unclear what amount of steel the substrate material is required to have in order to be considered ‘made up of’ steel. Examiner interprets ‘made up of steel’ to mean ‘comprises steel’.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 50 recites the broad recitation 0.01%≤Si≤1%, and the claim also recites 0.1≤Si≤1%, which is the narrower statement of the range/limitation. Examiner interprets the range of Si required by the claim to be 0.01%≤Si≤1%. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-47, 49 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Evangelista (US 20130316185 A1) in view of Yamaguchi (cited by Applicant  in IDS of June 20, 2018, JP 08039279, see provided English Machine Translation by JPatPlat).
Regarding Claim 34, Evangelista discloses a method for preparing a pre-coated metal sheet for welding thereof to another pre-coated metal sheet, comprising the following successive steps: 
providing a pre-coated metal sheet comprising a metal substrate provided, on at least one of its faces, with a pre-coating layer, then removing, on at least one face of said pre-coated metal sheet, at least part of said pre-coating layer so as to form a removal zone, said removal being done by an impact of a laser beam on said pre-coating layer (“sheet metal piece includes a base material layer and one or more intermediate and coating material layers…At least a portion of the coating and intermediate material layers is removed at the weld notch so that certain constituents from such layers do not affect the integrity of a nearby weld joint when it is subsequently formed along the edge region. Various methods of ablation, including laser ablation” Abstract), 
the removal step comprising, over the course of the removal, the relative displacement of said laser beam with respect to the metal sheet in a direction of advance (see Fig. 16, laser 102 moves in the direction to progress along the X-axis, such that the relative displacement of the laser beam in in the direction of advance), 
wherein during the removal, the laser beam is inclined relative to the face of the metal sheet and wherein the laser beam forms an angle of inclination comprised between 12° and 50° with the direction normal to the face of the metal sheet (“laser beam 102 is directed at the edge region according to a non-
While Evangelista teaches angles of incidence of 15-75°, such as 25°, Evangelista does not disclose wherein the laser beam is inclined at the disclosed angles such that the orthogonal projection of the laser beam on said face of the metal sheet is located in the zone of the metal sheet in which the removal has already been done. 

Yamaguchi discloses a similar invention for removal of material from substrate wherein the laser is inclined at an oblique angle of incidence and such that the orthogonal projection of the laser beam on the face of the substrate is located in the zone wherein the removal has already been done (see Fig. 1, laser is moving in direction A and inclined at angle theta such that the projection is in the area from which material has already been removed; “inclination angle theta of the laser…with respect to vertical line 8… about 40 to about 45°…preferable to adjust the inclination angle theta as appropriate to an intermediate angle range of around 0° and around 90° between 0° and 90°” [0017]; “laser beam 5 is obliquely irradiated onto the surface” [0018]). Yamaguchi teaches that such inclination angles reduce particle adherence to the laser mechanism (“obliquely irradiated…reflection of laser beam becomes a direction away from the side of the laser nozzle…scattering particles are released toward the reflection direction…scattering particles…into the laser nozzle…prevented” [0018]’ obliquely irradiating…prevent the scattering particles...from adhering to the optical system…prolonging the life of the optical system…and improving the reliability of the processing” [0022]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have inclined the laser at an oblique angle of incidence such that the orthogonal projection of the laser was in the area of previous removal, as taught by Yamaguchi, such as with angles of incidence of 0-90°, for example 40°, as taught by Yamaguchi, or from 15-75°, for example 25°, as taught by Evangelista, 

Regarding Claim 35, Evangelista discloses wherein the pre-coating layer is a layer of aluminum, an aluminum-based layer or a layer of aluminum alloy (“coating material layers such as aluminum- and zinc-based material layers” [0037]; “coating material layer 18 is an aluminum alloy” [0040]).

Regarding Claim 36, Evangelista discloses wherein the pre-coating layer is a layer of aluminum alloy further comprising silicon (“coating material 18 is an aluminum alloy (Al) alloy, such as an Al-silicon (Al-Si) alloy” [0042]).

Regarding Claims 37-40, Evangelista in view of Yamaguchi disclose wherein the angle of inclination of the laser beam is (Claim 37) comprised between 15° and 45°, (Claim 38) comprised between 20° and 40°, (Claim 39) comprised between 25° and 40°, and (Claim 40) comprised between 25° and 35° (Evangelista, “a non-zero angle of incidence….between approximately 15° and 75° (e.g., about 25°)” [0063]; Yamaguchi, “inclination angle theta of the laser…with respect to vertical line 8… about 40 to about 45°…preferable to adjust the inclination angle theta as appropriate to an intermediate angle range of around 0° and around 90° between 0° and 90°” [0017]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 41, Evangelista discloses wherein the laser beam is a pulsed laser beam (“pulsed laser types may be used” [0056]; “laser light beam is provided as a pulsed beam” [0057]).

Regarding Claim 42, Evangelista discloses wherein the pre-coating layer comprises a layer of intermetallic alloy topped by a layer of metal alloy (“intermediate material layer is located beteween the base material layer and the coating material layer and includes an intermetallic compound having at least one constituent from each of the base material layer and the coating material layer” [0004]; see Fig. 5, intermediate layer 16).

Regarding Claim 43, Evangelista discloses wherein the removal zone is completely free of the layer of metal alloy (“substantially free of any material from the coating material layer and/or the intermediate material layer” [0074]; see Fig. 5 and 6, surface 34 does not comprise intermediate layer 16 or top alloy layer 18).

Regarding Claim 44, Evangelista discloses wherein the removal zone is formed on a lower face of the metal sheet (see Fig. 17, removal zone is formed on a lower surface 30’ as well as an upper surface 30; additionally, see Fig. 6, removal zone 34 is on a face of the material (steel base 14) which is at a lower height than that of the surface of the area of the material 14 to the right of edge 36). 

Regarding Claim 45, Evangelista discloses wherein a removal zone is formed simultaneously on a lower face and on an upper face of the metal sheet (see Fig. 17, removal zone is formed on a lower surface 30’ as well as an upper surface 30; see Fig. 16, removal is formed simultaneously; “form the weld notches 30, 30'…multi-laser arrangement allows the present method to simultaneously remove material from one or more material layers on opposite sides of the edge region 20” [0060]).



Regarding Claim 47, Evangelista discloses wherein a useful feature to prevent molten material solidifying along the edge is to provide gas blowing (see para. [0073]); however, one of ordinary skill in the art would recognize that this is not a required feature of Evangelista and is both an optional and alternative embodiment (see Fig. 12 wherein a gas blower is absent; additionally, Evangelista discloses wherein the sheets may simply be aligned vertically such that gravity reduces material solidifying to the edge during ablation (see para. [0072] or wherein parameters are modified during the process to prevent molten particle collection on the edges – see para. [0071]) to achieve the same as the gas blower), and thus, one of ordinary skill in the art would appreciate that Evangelista discloses wherein the removal is done without gas blowing. To be clear, Evangelista discloses wherein removal is done without gas blowing (see Fig. 12) and wherein molten particles may be prevented by other means such as processing conditions and operating parameters, as well as alignment of the sheets to be ablated (see para. [0071] and [0072]). To be clear, one of ordinary skill in the art would recognize that the gas blowing is simply one embodiment for molten particle reduction on the edges during ablation, and that Evangelista does not require gas blowing for the invention, and that the removal step may be done without it.

Regarding Claim 49, Evangelista discloses wherein the metal substrate is made up of steel (“base material layer 14 is the central or core material layer (e.g., a steel core” [0027]; material layer 14 is steel” [0028]).

Regarding Claim 54, Evangelista discloses wherein during the provision step, two pre-coated metal sheets are supplied and they are arranged side by side, leaving a predetermined gap between the two pre-coated metal sheets, then, during the removal step, at least part of the pre-coating layer is simultaneously removed from each of the two metal sheets in order to simultaneously form a removal 

Regarding Claim 55, Evangelista discloses wherein the removal zone is located at the periphery of the metal sheet (“weld notch formed along an edge region…coating...removed at the weld notch” Abstract; see Fig. 16 wherein removal zone is located at the edge of the metal sheet).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Evangelista in view of Yamaguchi, as applied to claim 34 above, and further in view of Ishiguro (US 20170291262 A1).
Regarding Claim 48, Evangelista is silent towards the distance between the output lens of the laser head and the metal sheet, and thus does not disclose wherein the distance is greater than or equal to 150 mm.
Ishiguro discloses a similar method of removing material from a metal substrate using a laser (“sheet metal processing method using laser beams” [0001]; “sheet metal processing (a cutting or a welding and the like” [0002]; materials such as stainless steel, a mild steel, and an aluminum…0.1 mm to 100mm” [0040]) wherein the distance between the output lens of the laser head and the metal sheet is greater than or equal to 150 mm (“preferably that a focal length of a condensing lens mounted on said processing head is 150 (mm) to 250 (mm)” [0055]; one of ordinary skill in the art would recognize that focal length of 150-1250mm would read on a distance between the output lens of the laser head and the metal sheet of larger than or equal to 150mm; “laser processing…formed by an optical element with a focal length of 50 mm to 300 mm…output in the wavelength band on shorter wavelength side can be made larger than the output on longer wavelength side at the incident angle of 0 to 40.degree” [0047]; “surface roughness (Ra) of a cut surface of the cut mild steel plate is less than or equal to 0.4um” [0008]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a distance from the output lens of the laser head to the metal sheet of 150mm or larger, as taught by Ishiguro, for the invention disclosed by Evangelista. One would be motivated to use this distance as it would be well suited for the removal processes required by Evangellista, and would be capable of producing reduced surface roughness (“surface roughness (Ra) of a cut surface of the cut mild .

Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Evangelista in view of Yamaguchi, as applied to claim 34 above, and further in view of Canourgues (previously cited and cited by Applicant in IDS filed February 9, 2021, US 20140057128 A1).
Regarding Claim 50-51, Evangelista is silent towards the composition of the steel.
Canourgues discloses a similar invention (see Abstract) wherein the steel substrate to be welded after laser ablation comprises a composition by weight of 
(Claim 50):
0.10%≤C≤0.5%
0.5%≤Mn≤3%
0.01%≤Si≤1% (see 112b rejection above)
Ti≤0.2%
Al≤0.1%
S≤0.05%
P ≤0.1%
B≤0.0.010%
the rest being iron and impurities from smelting; and 
(Claim 51):
0.15%≤C≤0.25%
0.8%≤Mn≤1.8%
0.1%≤Si≤0.35%
0.01%≤Cr≤0.5%
Ti≤0.1%
Al≤0.1%

P ≤0.1%
B≤0.0.010%
the rest being iron and impurities from smelting (“carbon content between 0.10 and 0.5%” [0089]; “manganese…at least…0.5%...too great a quantity…preferably 1.8%...risks of excessive segregation” [0090]; “silicon…between 0.1 and 0.35%” [0091]; “content above 0.01% chromium…above a content equal to….0.5%...mechanical properties reaches saturation” [0092]; “Aluminum…0.1% by weight….limit the content to this value” [0093]; “sulfur and phosphorus…limit…contents to 0.05 and 0.1% by weight” [0094]; “Boron…between 0.0005 and 0.010% by weight” [0095]; “Titanium…above 0.2%, and more particularly 0.1%...harmful effect on toughness” [0096]; Canourgues does not disclose wherein the steel comprises Cu, Ni, Mo or Ca, and one of ordinary skill in the art would appreciate that the steel by Canourgues does not contain these elements, which reads on the claimed ranges which are inclusive of 0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the steel composition taught by Canourgues for the invention disclosed by Evangelista, as the steel by Canourgues would be particularly suited for welding applications and for manufacturing high strength parts for automobiles which require welding to obtain the final product (see para. [0002] of Canourgues). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Evangelista in view of Yamaguchi, as applied to claim 34 above, and further in view of Canourgues and Goto (US 20180030557 A1).
Regarding Claim 52, Evangelista is silent towards the composition of the steel.

0.04%≤C≤0.100%
0.8%≤Mn≤2.0%
Si≤0.30%
S≤0.005%
P ≤0.03%
0.01%≤Al≤0.070%
0.0051%≤Nb≤0.10%
Ti≤0.080%
N≤0.009%
Cu≤0.100%
Ni≤0.100%
Cr≤0.100%
Mo≤0.100%
Ca≤0.006%
the rest being iron and impurities from smelting (“carbon content between 0.10 and 0.5%” [0089]; “manganese…at least…0.5%...too great a quantity…preferably 1.8%...risks of excessive segregation” [0090]; “silicon…between 0.1 and 0.35%” [0091]; “content above 0.01% chromium…above a content equal to….0.5%...mechanical properties reaches saturation” [0092]; “Aluminum…0.1% by weight….limit the content to this value” [0093]; “sulfur and phosphorus…limit…contents to 0.05 and 0.1% by weight” [0094]; “Titanium…above 0.2%, and more particularly 0.1%...harmful effect on toughness” [0096]; Canourgues does not disclose wherein the steel comprises N, Cu, Ni, Mo or Ca, and one of ordinary skill in the art would appreciate that the steel by Canourgues does not contain these elements, which reads on the claimed ranges which are inclusive of 0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the steel composition taught by Canourgues, with further addition of Nb as taught by Goto, for the invention disclosed by Evangelista. One would be motivated to use the steel by Canourgues as it would be particularly suited for welding applications and for manufacturing high strength parts for automobiles which require welding to obtain the final product (see para. [0002] of Canourgues), and one would be motivated to include Nb in this steel to further improve the strength without damaging the toughness. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Evangelista in view of Yamaguchi, as applied to claim 34 above, and further in view of Goto.
Regarding Claim 53, Evangelista is silent towards the composition and microstructure of the steel.
Goto discloses a similar invention wherein steel is welded and wherein the steel comprises a microstructure comprising ferrite and pearlite in order to be suitable for offshore pipeline products (“high strength electric resistance welded steel…excellent bendability…microstructure including polygonal ferrite…70% or more…balance being at least one selected from…pearlite” Abstract; one of ordinary skill in the art would appreciate that a microstructure comprising mostly ferrite and a balance of pearlite would read on the broadest most reasonable interpretation of ferritic-pearlitic; to be clear, a steel comprising ferrite and pearlite reads on the broadest most reasonable interpretation of ferritic-pearlitic; “electric 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a steel with a ferritic-pearlitic microstructure as taught by Goto for the invention disclosed by Evangelista in order to use a steel capable of being welded into offshore pipeline and with the necessary bendability to do so (see teaching by Goto above). 

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Evangelista in view of Yamaguchi, as applied to claim 34 above, and further in view of Telenko (US 20140151347 A).
Regarding Claim 56-57, Evangelista does not disclose wherein the removal zone is not completely adjacent to the edge of the metal sheet.
Telenko discloses a similar invention wherein the removal zone is not completely adjacent to the edge of the metal sheet (“ablation trench 130 is formed so that it is spaced away from a starting edge 128 of the sheet metal piece 12” [0036]; see Fig. 5, removal area is offset by a distance L from the edge), and wherein after the removal step to form the removal zone, cutting of the metal sheet along a plane so as to form a metal sheet comprising, at its periphery, a zone free of at least part of the pre-coating layer (see Fig. 9 and 10, the removal area has been cut so as to provide a zone free of at least part of the pre-coating – see both notch 30 and face 28 which does not comprise pre-coating).
  It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used this method of forming the removal zone a small distance from the edge of the steel sheet and then cutting the steel sheet such that there is a removal zone free of at least part of the pre-coating, as taught by Telenko, for the invention disclosed by Evangelista, in order to provide a weld notch that is free of contaminants which may have occurred during ablation (“weld notch is characterized by the absence of certain material constituents so that they do not unacceptably contaminate nearby weld…by first forming ablation trench along the sheet…separating the sheet along the formed trench…includes newly formed and weldable edge” Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731